Citation Nr: 0317974	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased rating for a generalized 
anxiety disorder.

2.	Entitlement to a total disability for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On January 30, 2993, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
mental disorders examination to determine 
the severity of the veteran's service-
connected general anxiety disorder with 
depression.  The claims folder, along with 
all additional evidence obtained pursuant 
to the request above, should be made 
available to the examiner for review.  The 
examiner should provide findings material 
to the rating criteria found in 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996) and 
the revised criteria found at 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2002).  In 
other words, questions relating to the 
degree to which the veteran's service-
connected psychiatric symptomatology affect 
his interpersonal relationships, 
initiative, flexibility, reliability, and 
ability to obtain and engage in gainful 
employment should be addressed.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, should be conducted if feasible.  
The examiner should indicate whether the 
veteran's service-connected generalized 
anxiety disorder with depression is severe 
enough to either interfere with his social 
and occupational functioning or to require 
continuous medication; whether his symptoms 
are controlled by continuous medication; 
whether his symptoms decrease work 
efficiency continuously, occasionally, or 
only during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a week, 
once a week, more than once a week, or 
continuously; whether there is memory loss 
and, if so, whether it is of the short- or 
long-term memory and whether it is mild 
(relating to names, directions, or recent 
events) or more severe (relating to one's 
own name, one's own occupation, or the 
names of close relatives); and whether the 
condition is manifested by depressed mood, 
anxiety, suspiciousness, chronic sleep 
impairment, flattened affect, difficulty in 
understanding complex commands, impaired 
judgment and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional rituals that 
interfere with routine activities, impaired 
impulse control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment of 
thought processes or communication, grossly 
inappropriate behavior, persistent 
delusions or hallucinations, persistent 
danger of hurting oneself or others, an 
inability to perform the activities of 
daily living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective work 
and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  
The examiner should provide an adaptive-
functioning score in accordance with DSM 
III solely for the veteran's generalized 
anxiety disorder with depression, and a 
global assessment of functioning score 
(GAF) in accordance with DSM IV solely for 
the veteran's generalized anxiety disorder 
with depression.  The scores' meanings in 
relation to the schedular rating criteria 
should be explained. The examiner should 
explain his or her opinions in light of the 
GAF scores already of record.  The examiner 
should then indicate whether the veteran's 
psychiatric symptoms have caused mild, 
definite, considerable, severe, or total 
social and industrial impairment. 
Additionally, the VA examiner should 
identify with specificity and disassociate, 
if possible, the symptoms of the veteran's 
service-connected disorder from symptoms 
related to his non-service-connected stroke 
residuals and his senile dementia, and with 
respect to any conclusion that the veteran 
is currently unable to be employed in any 
fashion, identify the specific reason for 
such unemployability, i.e., whether it is 
due solely to the veteran's service-
connected psychiatric disorder or whether 
it is due to the non-service-connected 
stroke residuals or senile dementia.  If it 
is not possible to disassociate symptoms of 
the veteran's non-service-connected stroke 
residuals and senile dementia from his 
service-connected generalized anxiety 
disorder with depression, the examiner 
should so state.
(The Board notes that the veteran has 
experienced difficulties communicating and 
that much of the information required by 
the examiner may need to be gleaned from 
interview(s) with any close family member 
who may accompany the veteran to the 
examination.)
If the examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific findings 
and/or medical authority to explain why his 
or her opinion differs from the opinions 
already of record.  In this regard, the 
examiner also should specifically comment 
on the findings made in the October 1994 
statement of Dr. Skamas, in the December 
1994 VA examination, and in the March 1999 
VA examination.  The rationale for the 
examiner's opinions should be set forth in 
detail.
2.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


